Exhibit 8.1 SUBSIDIARIES Subsidiary Country of Incorporation Camelia Navigation S.A. Marshall Islands Canyon I Navigation Corp. Marshall Islands Donna Marine Co. Marshall Islands Explorer Shipholding Limited. Marshall Islands Fairplay MaritimeLtd. Marshall Islands Frontline Marine Co. Marshall Islands Imperator I Maritime Company. Marshall Islands Opera Navigation Co. Marshall Islands Trade Force Shipping S.A. Marshall Islands Epic Investments Inc. Marshall Islands Ovation Services Inc. Marshall Islands Irises Shipping Ltd. Marshall Islands Box Ships Inc. Marshall Islands Letitia Shipping Limited Marshall Islands Nereus Navigation Ltd. Marshall Islands Protea International Inc. Liberia Reading Navigation Co. Liberia Paloma Marine S.A. Liberia Adonia Enterprises S.A. Liberia Aminta International S.A. Liberia Ardelia Navigation Limited Liberia Coral Ventures Inc. Liberia Eridanus Trading Co. Liberia Eris Shipping S.A. Liberia Winselet Shipping and Trading Co. Ltd. Liberia Delfis Shipping Company S.A. Liberia
